
Exhibit 10.1
 
 
 
 
EXECUTION VERSION



FIRST AMENDMENT
 
TO
 
 
CREDIT AGREEMENT
 
Dated as of November 15, 2012
 
among
 
PGT INDUSTRIES, INC., AS BORROWER
 
PGT, INC., AS ONE OF THE GUARANTORS,
 
THE LENDERS
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
 
 
♦ ♦ ♦
 
GE CAPITAL MARKETS, INC.
AND SUNTRUST ROBINSON HUMPHREY, INC.
AS JOINT LEAD ARRANGERS AND BOOKRUNNERS


SUNTRUST BANK
AS SYNDICATION AGENT
 


 

 
 

--------------------------------------------------------------------------------

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (THIS “FIRST AMENDMENT”), DATED AS OF
NOVEMBER 15, 2012, IS ENTERED INTO AMONG PGT INDUSTRIES, INC., A FLORIDA
CORPORATION (THE “BORROWER”), PGT, INC., A DELAWARE CORPORATION
(“HOLDINGS”), THE LENDERS PARTY HERETO, AND GENERAL ELECTRIC CAPITAL
CORPORATION, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT FOR THE LENDERS AND
THE L/C ISSUERS (IN SUCH CAPACITY AND, TOGETHER WITH ITS SUCCESSORS AND
PERMITTED ASSIGNS, THE “ADMINISTRATIVE AGENT”).
 
R E C I T A L S
 
A.           The Borrower, Holdings, the Administrative Agent and the Lenders
party thereto entered into that certain Credit Agreement, dated as of June 23,
2011 (the “Credit Agreement”).
 
B.           The Borrower has requested that the Required Lenders agree, and the
Required Lenders have agreed, to amend certain provisions of the Credit
Agreement to permit the Stock Repurchase Program (as defined below).
 
C.           NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1. Defined Terms
 
.   Capitalized terms used herein without definition are used as defined in the
Credit Agreement, as amended by this First Amendment.  Unless otherwise
indicated, all section references in this First Amendment refer to the
applicable section of the Credit Agreement.
 
Section 2. Amendments to Credit Agreement
 
.
 
2.1 Amendments to Section 1.1.
 
(a) Section 1.1 is hereby amended by deleting the defined term “Agreement” in
its entirety and replacing it with the following term:
 
““Agreement” means this  Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of November 15, 2012.”


(b) Section 1.1 is hereby amended by add the following defined term in the
correct location alphabetically to Section 1.1:


““Deposit Account” means a deposit account (including all funds on deposit
therein).”


““Securities Account” means a securities account (including all financial assets
held therein and all certificates and instruments, if any, representing or
evidencing such financial assets).”


““Stock Repurchase Account” means the collective reference to any Deposit
Account and/or Securities Account (and any sub-accounts thereof) in the name of
a Loan Party maintained at Pershing LLC or such other financial institution
identified in writing to the Administrative Agent into which a Loan Party
transfers cash or Cash Equivalents for the purpose of funding, in the case of
Holdings, or providing funds to Holdings for the purpose of funding, the Stock
Repurchase Program.”


““Stock Repurchase Program” means a Stock repurchase program (or other similar
arrangement or program) providing for the repurchase, redeemption or retirement
for or by Holdings of Stock or Stock Equivalents of Holdings solely from funds
on deposit in the Stock Repurchase Account.”


2.2 Amendment to Section 7.11(a); Definition of Excluded Accounts.  Section
7.11(a) is hereby amended by replacing the words “, (x) $2,500,000 in the
aggregate for all such accounts (the accounts referred to in clauses (i), (ii)
and (iii) above, collectively, “Excluded Accounts”)” with the following words:
 
“$2,500,00 in aggregate for all such accounts; and (iv) the Stock Repurchase
Account (the accounts referred to in clauses (i), (ii), (iii) and (iv) above,
collectively, “Excluded Accounts”)”.


2.3 Amendment to Section 8.5.  Section 8.5 is hereby amended by deleting the
word “and” at the end of clause (b), replacing the period at the end of the
proviso to clause (c) with the phrase “; and” and inserting the following clause
(d) at the end of such Section:
 
“(d)           Restricted Payments by Holdings to repurchase, redeem or retire
Stock or Stock Equivalents of Holdings pursuant to the Stock Repurchase Program
solely using funds in the Stock Repurchase Account;
 
provided, however, that no action that would otherwise be permitted hereunder in
reliance upon this clause (d) shall be permitted (A) other than from funds held
on deposit in the Stock Repurchase Account and permitted to be deposited therein
pursuant to Section 8.18 or (B) at any time, if the amount of any Restricted
Payment made under this clause (d) would cause the aggregate amount of
Restricted Payments paid under this clause (d) since the Closing Date to exceed
$20,000,000.”


2.4 New Section 8.18; Restrictions on Transfer to Stock Repurchase
Account.  Article 8 is hereby amended to add the following Section 8.18:
 
“Section 8.18                                Restrictions on Transfers to Stock
Repurchase Account.  No Group Member shall transfer any funds or other assets to
the Stock Repurchase Account unless:


(a) the transfer is of cash or Cash Equivalents,


(b) on the date of such transfer, (i) no Default or Event of Default is
continuing prior to or following, or would result from, the transfer, and (ii)
the aggregate outstanding principal amount of the Revolving Loans at all times
equals zero ($0.00),


(c) at any time, the quantity equal to (x) the aggregate amount of all transfers
of assets to the Stock Repurchase Account minus (y) the aggregate amount of all
transfers of cash and Cash Equivalents from the Stock Repurchase Account to a
Loan Party for purposes other than to (1) fund payments for the repurchase,
redemption or retirement of Stock or Stock Equivalents of Holdings pursuant to
the Stock Repurchase Program and (2) pay any fees and expenses in connection
with the Stock Repurchase Program does not exceed $20,000,000, and


(d) immediately following such transfer, the aggregate amount of all assets in
the Stock Repurchase Account does not exceed the quantity equal to (x)
$20,000,000 minus (y) the aggregate amount of all transfers of assets from the
Stock Repurchase Account for the purpose of (1) funding payments for the
repurchase, redemption or retirement of Stock or Stock Equivalents of Holdings
pursuant to the Stock Repurchase Program and (2) paying fees and expenses in
connection with the Stock Repurchase Program.


No Group Member shall use any funds on deposit in the Stock Repurchase Account
or any financial assets held therein for a purpose other than (i) to fund
payments for the repurchase, redemption or retirement of Stock or Stock
Equivalents of Holdings pursuant to the Stock Repurchase Program and pay fees
and expenses in connection with the Stock Repurchase Program or (ii) to return
assets deposited or held in the Stock Repurchase Account to the Loan Parties for
working capital or other purposes (in which event such funds shall not be
available for use in connection with the Stock Repurchase Program (without
prejudice to the right of any Loan Party thereafter to transfer cash or Cash
Equivalents to the Stock Repurchase Account in accordance with the provisions of
this Section 8.18)).  For avoidance of doubt, subject to the compliance by the
Loan Parties with Section 8.18 and Section 8.5(d), the Loan Documents shall not
prohibit or otherwise restrict the Stock Repurchase Program.”


Section 3. Conditions Precedent
 
.  This First Amendment is subject to the satisfaction of each of the following
conditions precedent and shall not become effective until the date on which each
condition is satisfied (the “First Amendment Effective Date”):
 
3.1 The Administrative Agent shall have received from the Required Lenders, the
Borrower and Holdings, duly executed counterparts of this First Amendment from
each such Person.
 
3.2 The Administrative Agent and the Lenders shall have received all
reimbursements of costs and expenses due and payable under any Loan Document on
or prior to the First Amendment Effective Date to the extent invoiced one
Business Day prior to the First Amendment Effective Date.
 
3.3 The Administrative Agent shall have received from the Borrower a consent fee
payable for the account of each Lender that has returned an executed signature
page to this Amendment on or prior to the First Amendment Effective Date (each a
“Consenting Lender”) equal to 0.15% of the sum of (a) the aggregate outstanding
principal amount of Term Loans, if any, held by such Consenting Lender as of the
First Amendment Effective Date and (b) the aggregate amount of Revolving Credit
Commitments, if any, of such Consenting Lender as of the First Amendment
Effective Date.
 
3.4 The following statements shall be true on the First Amendment Effective
Date, both immediately before and immediately after execution of the First
Amendment:  (a) the representations and warranties set forth in any Loan
Document shall be true and correct in all material respects (but in all respects
if such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of the First Amendment Effective Date or, to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date and (b) no Default or Event of Default shall have
occurred or be continuing immediately prior to or immediately after giving
effect to the First Amendment.
 
Section 4. Miscellaneous
 
.
 
4.1 Confirmation; Ratification; and Acknowledgment.
 
(a) All of the terms and provisions of the Credit Agreement, as amended by this
First Amendment, are, and shall remain, in full force and effect following the
effectiveness of this First Amendment.  The parties hereto confirm that this
First Amendment is a Loan Document.
 
(b) Each of the Borrower and Holdings hereby ratify and affirm its obligations,
and acknowledge (i) its continued liability, under each Loan Document to which
it is a party and (ii) that (A) the terms and provisions of the Loan Documents
(other than the Credit Agreement) and (B) the rights and remedies of the Secured
Parties under the Loan Documents, are, and shall remain in full force and effect
following the effectiveness of this First Amendment.
 
(c) Holdings, as the Guarantor, hereby consents to the amendment of the Credit
Agreement as set forth in this First Amendment.
 
4.2 Representations and Warranties.  To induce the Required Lenders to enter
into this First Amendment, each of Holdings and Borrower represents and warrants
that each of the representations and warranties set forth in any Loan Documents,
both immediately before and immediately after execution of the First Amendment,
shall be true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of the First Amendment Effective Date or, to the extent such
representations and warranties expressly relate to an earlier date, on and as of
such earlier date.
 
4.3 Execution in Counterparts. This First Amendment may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this First Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
4.4 Governing Law. This First Agreement and the rights and obligations of the
parties hereto and thereto shall be governed by, and construed and interpreted
in accordance with, the law of the State of New York.
 
[SIGNATURE PAGES FOLLOW]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.
 



   
PGT INDUSTRIES, INC.,
AS BORROWER
               
By:          
   
Name:
   
Title:
               
PGT, INC.,
AS HOLDINGS
               
By:          
   
Name:
   
Title:






SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT FOR PGT INDUSTRIES, INC.


 
 

--------------------------------------------------------------------------------

 





 
GENERAL ELECTRIC CAPITAL CORPORATION
AS ADMINISTRATIVE AGENT, COLLATERAL AGENT, L/C ISSUER, SWINGLINE LENDER AND
LENDER
 
 
By:         
Name:
Title:


SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT FOR PGT INDUSTRIES, INC.
 
 

--------------------------------------------------------------------------------

 




 
SUNTRUST BANK,
AS LENDER
 
 
By:         
Name:
Title:




SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT FOR PGT INDUSTRIES, INC.


 
 

--------------------------------------------------------------------------------

 





 
GE CAPITAL FINANCIAL INC.,
AS A LENDER
 
 
By:         
Name:
Title: Duly Authorized Signatory




SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT FOR PGT INDUSTRIES, INC.
 
 
